                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

PETER HESSER,

            Petitioner,

v.                                   Case No: 2:16-cv-632-FtM-29UAM
                                        Case No. 2:11-CR-83-FTM-29CM
UNITED STATES OF AMERICA,

            Respondent.



                           OPINION AND ORDER

     This matter comes before the Court on a limited remand from

the Eleventh Circuit Court of Appeals (Doc. #22) directing the

Court to determine whether a certificate of appealability should

issue as to the portion of Claim One which the undersigned found

to be meritless, and if not, to state the reasons.         For the reasons

set forth below, the Court finds that petitioner is not entitled

to a certificate of appealability on the remaining issue.

     Petitioner Peter Hesser (petitioner or Hesser) was convicted

of   four    tax-related   felony   charges    after   a     jury   trial.

Petitioner’s convictions were affirmed on direct appeal, but the

restitution order was vacated for further proceedings.              United

States v. Hesser, 800 F.3d 1310 (11th Cir. 2015).

     Petitioner then filed the current motion pursuant to 28 U.S.C.

§ 2255.     On June 28, 2019, the Court issued an Opinion and Order

(Doc. #15) finding that petitioner’s “convictions on Counts One
through Three must be reversed because his attorney provided

ineffective assistance of counsel by failing to properly challenge

the sufficiency of the government’s evidence when that evidence

was in fact insufficient.”      (Doc. #15, p. 9.)        Count Four, which

alleged attempted tax evasion, was more complicated.

        Count Four alleged three affirmative acts constituting an

evasion or attempted evasion of a tax.            The Court found two of

these     acts   failed   because    petitioner    received    ineffective

assistance of counsel when his attorney failed to make what would

have been a meritorious Rule 29 motion.         That left only one overt

act which could support the charge – the allegation that petitioner

attempted to remove his assets from examination of the IRS by

converting his assets to gold and silver and by quitclaiming his

and his wife’s house to a trust.            Looking only to the evidence

presented in the government’s case-in-chief, the undersigned found

“the facts established this overt act under the Rule 29 standard,

a Rule 29 motion would have been denied, the denial would have

been upheld under de novo review, and that petitioner suffered no

prejudice.”      (Doc. #15, p. 11.)    Accordingly, petitioner had not

established constitutionally ineffective assistance of counsel

which     completely   undermined    the    conviction   in   Count   Four.

Strickland v. Washington, 466 U.S. 668, 694 (1984).

        “A certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a



                                    - 2 -
constitutional right.”     28 U.S.C. § 2253(c)(2).       To satisfy this

requirement, petitioner must show that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues

presented    were   adequate   to   deserve    encouragement    to   proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).           Reasonable

jurists would not find that the Court’s assessment of petitioner’s

ineffective assistance of counsel claim, as it relates to Count

Four, is debatable or wrong, or deserving of further proceedings.

Both the standards under Strickland v. Washington, 466 U.S. 668

(1984) and Rule 29 are well established, and the record established

that the evidence in the government’s case-in-chief satisfied the

Rule 29 standard as to Count Four.          See Doc. #15, pp. 11-13.

     Accordingly, it is hereby

     ORDERED:

     The Clerk shall supplement the appeal by transmitting a copy

of this Order to the Eleventh Circuit forthwith.

     DONE and ORDERED at Fort Myers, Florida, this             9th   day of

April, 2020.




Copies:
USCA
Petitioner
AUSA



                                    - 3 -
